IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41999

STATE OF IDAHO,                                   )     2015 Unpublished Opinion No. 356
                                                  )
       Plaintiff-Respondent,                      )     Filed: February 17, 2015
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
ROBERT CHRIS DIXON,                               )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Order revoking probation and requiring execution of unified seven-year sentence
       with one and one-half years determinate term for felony driving under the
       influence, affirmed; order denying I.C.R. 35 motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GUTIERREZ, Judge;
                                   and GRATTON, Judge

PER CURIAM
       Robert Chris Dixon pled guilty to felony driving under the influence. Idaho Code § 18-
8004, 18-8005(5). The district court imposed a unified eight-year sentence with a three-year
determinate term, but after a period of retained jurisdiction, suspended the sentence and placed
Dixon on probation for an indeterminate period of time not to exceed eight years. Subsequently,
Dixon admitted to violating to violating the terms of his probation several times, and the district
court reinstated his probation several times. Following the fourth probation violation, the district
court revoked Dixon’s probation and ordered executed a reduced unified sentence of seven years
with one and one-half years determinate.       Dixon filed an Idaho Criminal Rule 35 motion



                                                 1
requesting that the district court reduce his sentence in light of additional information. The
district court denied the Rule 35 motion. Dixon appeals, contending that the district court abused
its discretion in revoking probation and denying his Rule 35 motion.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834 P.2d at
327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the conduct
underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho 618, 621,
288 P.3d 835, 838 (Ct. App. 2012).
       Dixon contends that the district court’s finding that the probation violations were willful
is not supported by the evidence. We disagree. As to Dixon’s claim of abuse of discretion,
applying the foregoing standards, no abuse of discretion has been shown.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).




                                                2
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Dixon’s Rule 35 motion, we conclude no
abuse of discretion has been shown.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation, ordering execution of
Dixon’s reduced sentence, or denying Dixon’s Rule 35 motion. Therefore, the order revoking
probation and directing execution of Dixon’s reduced sentence and the order denying Dixon’s
Rule 35 motion are affirmed.




                                                3